DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/23/2021.  Claims 8, 9 and 14-20 have been canceled and claims 21-24 have been added.  Claims 1-7, 10-13 and 21-24 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patricia Prior on 8/24/2021.

4.	The application has been amended as follows:
Claim 1, line 2, change “polyaromatic” to -- polycyclic aromatic --.
Claim 1, line 7, change “polyaromatic” to -- polycyclic aromatic --.

Allowable Subject Matter

5.	Claims 1-7, 10-13 and 21-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Saito et al. (JP 2000-328439).
Saito et al. disclose a coating composition comprising a fluorine resin, a titanium oxide and cerium oxide (claims 1-3 and 8, Examples).
	Thus, Saito et al. do not teach or fairly suggest the claimed catalytic oxidation coating material comprising: a polymeric component to reduce adherence of polycyclic aromatic hydrocarbons to a substrate; a metal oxide component comprising an amphiphilic compound; and a catalytic component, the catalytic component comprising a metal oxide or a mixed metal oxide which is an effective catalyst for catalytic oxidation of the polycyclic aromatic hydrocarbon.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762